FRONTIER COMMUNICATIONS CORPORATION FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-11001 FRONTIER COMMUNICATIONS CORPORATION (Exact name of registrant as specified in its charter) Delaware 06-0619596 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 3 High Ridge Park Stamford, Connecticut (Address of principal executive offices) (Zip Code) (203) 614-5600 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [X] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company[ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX The number of shares outstanding of the registrant’s Common Stock as of July 27, 2012 was 998,525,000. FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES Index Page No. Part I.Financial Information (Unaudited) Item 1.Financial Statements Consolidated Balance Sheets as of June 30, 2012 and December 31, 2011 2 Consolidated Statements of Operations for the three and six months ended June 30, 2012 and 2011 3 Consolidated Statements of Comprehensive Income for the three and six months ended June 30, 2012 and 2011 3 Consolidated Statements of Equity for the six months ended June 30, 2011, the six months ended December 31, 2011 and the six months ended June 30, 2012 4 Consolidated Statements of Cash Flows for the six months ended June 30, 2012 and 2011 5 Notes to Consolidated Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3.Quantitative and Qualitative Disclosures about Market Risk 38 Item 4.Controls and Procedures 39 Part II.Other Information Item 1.Legal Proceedings 40 Item 1A.Risk Factors 40 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 4.Mine Safety Disclosure 41 Item 6.Exhibits 42 Signature 43 1 PART I.FINANCIAL INFORMATION Item 1.Financial Statements FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS ($ in thousands) (Unaudited) June 30, 2012 December 31, 2011 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowances of $112,768 and $107,048, respectively Prepaid expenses Income taxes and other current assets Total current assets Restricted cash Property, plant and equipment, net Goodwill Other intangibles, net Other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Long-term debt due within one year $ $ Accounts payable Advanced billings Accrued other taxes Accrued interest Other current liabilities Total current liabilities Deferred income taxes Pension and other postretirement benefits Other liabilities Long-term debt Equity: Shareholders' equity of Frontier: Common stock, $0.25 par value (1,750,000,000 authorized shares, 998,501,000 and 995,128,000 outstanding, respectively, and 1,027,986,000 issued, at June 30, 2012 and December 31, 2011) Additional paid-in capital Retained earnings Accumulated other comprehensive loss, net of tax ) ) Treasury stock ) ) Total shareholders' equity of Frontier Noncontrolling interest in a partnership Total equity Total liabilities and equity $ $ The accompanying Notes are an integral part of these Consolidated Financial Statements. 2 PART I.FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 ($ in thousands, except for per-share amounts) (Unaudited) For the three months ended For the six months ended June 30, June 30, Revenue $ Operating expenses: Network access expenses Other operating expenses Depreciation and amortization Integration costs Total operating expenses Operating income Investment income Losses on early extinguishment of debt ) - ) - Other income (loss), net ) ) Interest expense Income before income taxes Income tax expense Net income Less: Income attributable to the noncontrolling interest in a partnership Net income attributable to common shareholders of Frontier $ Basic and diluted net income per share attributable to common shareholders of Frontier $ CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 ($ in thousands) (Unaudited) For the three months ended June 30, For the six months ended June 30, Net income $ Other comprehensive income, net of tax (see Note 15) Comprehensive income Less:Comprehensive income attributable to the noncontrolling interest in a partnership ) Comprehensive income attributable to the common shareholders of Frontier $ The accompanying Notes are an integral part of these Consolidated Financial Statements. 3 PART I.FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EQUITY FOR THE SIX MONTHS ENDED JUNE 30, 2011, THE SIX MONTHS ENDED DECEMBER 31, 2011 AND THE SIX MONTHS ENDED JUNE 30, 2012 ($ and shares in thousands) (Unaudited) Frontier Shareholders Accumulated Additional Other Common Stock Paid-In Retained Comprehensive Treasury Stock Noncontrolling Total Shares Amount Capital Earnings Loss Shares Amount Interest Equity Balance January 1, 2011 $ ) ) $ ) $ $ Stock plans - - ) - - - Dividends on common stock - - ) - ) Net income - Other comprehensive income, net of tax - Distributions - ) ) Balance June 30, 2011 ) ) ) Stock plans - ) ) - Dividends on common stock - - ) - ) Net income - Other comprehensive income, net of tax - ) - - - ) Distributions - ) ) Balance December 31, 2011 ) ) ) Stock plans - - ) - - - Dividends on common stock - - - ) - ) Net income - Other comprehensive income, net of tax - Distributions - ) ) Balance June 30, 2012 $ ) ) $ ) $ $ The accompanying Notes are an integral part of these Consolidated Financial Statements. 4 PART I.FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 ($ in thousands) (Unaudited) Cash flows provided by (used in) operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization expense Stock based compensation expense Pension/OPEB costs Losses on early extinguishment of debt - Other non-cash adjustments ) Deferred income taxes Change in accounts receivable Change in accounts payable and other liabilities ) ) Change in prepaid expenses, income taxes and other current assets Net cash provided by operating activities Cash flows provided from (used by) investing activities: Capital expenditures - Business operations ) ) Capital expenditures - Integration activities ) ) Cash transferred from escrow Other assets purchased and distributions received, net ) ) Net cash used by investing activities ) ) Cash flows provided from (used by) financing activities: Long-term debt borrowings - Financing costs paid ) - Long-term debt payments ) ) Premium paid to retire debt ) - Dividends paid ) ) Repayment of customer advances for construction, distributions to noncontrolling interests and other ) Net cash used by financing activities ) ) Increase/(Decrease) in cash and cash equivalents ) Cash and cash equivalents at January 1, Cash and cash equivalents at June 30, $ $ Supplemental cash flow information: Cash paid (received) during the period for: Interest $ $ Income taxes (refunds) $ ) $ The accompanying Notes are an integral part of these Consolidated Financial Statements. 5 PART I. FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Summary of Significant Accounting Policies: (a) Basis of Presentation and Use of Estimates: Frontier Communications Corporation and its subsidiaries are referred to as “we,” “us,” “our,” “Frontier,” or the “Company” in this report. Our interim unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (U.S. GAAP) and should be read in conjunction with the consolidated financial statements and notes included in our Annual Report on Form 10-K for the year ended December 31, 2011. Certain reclassifications of balances previously reported have been made to conform to the current presentation. All significant intercompany balances and transactions have been eliminated in consolidation. These interim unaudited consolidated financial statements include all adjustments (consisting of normal recurring accruals) considered necessary, in the opinion of Frontier’s management, to present fairly the results for the interim periods shown.Revenues, net income and cash flows for any interim periods are not necessarily indicative of results that may be expected for the full year. For our interim financial statements as of and for the period ended June 30, 2012, we evaluated subsequent events and transactions for potential recognition or disclosure through the date that we filed this quarterly report on Form 10-Q with the Securities and Exchange Commission (SEC). The preparation of our interim financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect (i) the reported amounts of assets and liabilities at the date of the financial statements, (ii) the disclosure of contingent assets and liabilities, and (iii) the reported amounts of revenue and expenses during the reporting period.Actual results may differ from those estimates.Estimates and judgments are used when accounting for allowance for doubtful accounts, impairment of long-lived assets, intangible assets, depreciation and amortization, income taxes, purchase price allocations, contingencies, and pension and other postretirement benefits, among others. Certain information and footnote disclosures have been excluded and/or condensed pursuant to SEC rules and regulations. (b) Revenue Recognition: Revenue is recognized when services are provided or when products are delivered to customers.Revenue that is billed in advance includes: monthly recurring network access services, special access services and monthly recurring local line and unlimited fixed long distance bundle charges.The unearned portion of these fees is initially deferred as a component of other liabilities on our consolidated balance sheet and recognized as revenue over the period that the services are provided.Revenue that is billed in arrears includes: non-recurring network access services, switched access services, non-recurring local services and long-distance services.The earned but unbilled portion of these fees is recognized as revenue in our consolidated statements of operations and accrued in accounts receivable in the period that the services are provided.Excise taxes are recognized as a liability when billed.Installation fees and their related direct and incremental costs are initially deferred and recognized as revenue and expense over the average term of a customer relationship.We recognize as current period expense the portion of installation costs that exceeds installation fee revenue. As required by law, the Company collects various taxes from its customers and subsequently remits these taxes to governmental authorities. Substantially all of these taxes are recorded through the consolidated balance sheet and presented on a net basis in our consolidated statements of operations.We also collect Universal Service Fund (USF) surcharges from customers (primarily federal USF) that we have recorded on a gross basis in our consolidated statements of operations and included in revenue and other operating expenses at $28.8 million and $26.1 million, and $58.5 million and $54.2 million, for the three and six months ended June 30, 2012 and 2011, respectively. (c) Goodwill and Other Intangibles: Intangibles represent the excess of purchase price over the fair value of identifiable tangible net assets acquired. We undertake studies to determine the fair values of assets and liabilities acquired and allocate purchase prices to assets and liabilities, including property, plant and equipment, goodwill and other identifiable intangibles.We annually (during the fourth quarter) or more frequently, if appropriate, examine the carrying value of our goodwill and trade name to determine whether there are any impairment losses.We test for goodwill impairment at the “operating segment” level, as that term is defined in U.S. GAAP.Our operating segments consist of the following regions: Central, Midwest, National, Northeast, Southeast and West.Our operating segments are aggregated into one reportable segment. 6 PART I. FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS The Company amortizes finite lived intangible assets over their estimated useful lives and reviews such intangible assets at least annually to assess whether any potential impairment exists and whether factors exist that would necessitate a change in useful life and a different amortization period. (2)Recent Accounting Literature: Fair Value Measurements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update No. 2011-04 (ASU 2011-04),“Fair Value Measurements: Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs” (ASC Topic 820). ASU 2011-04changes the wording used to describe many of the requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements to ensure consistency between U.S. GAAP and IFRS. ASU 2011-04 also expands the disclosures for fair value measurements that are estimated using significant unobservable (Level 3) inputs. This new guidance was to be applied prospectively, and was effective for interim and annual periods beginning after December 15, 2011.The Company adopted ASU 2011-04 in the first quarter of 2012 with no impact on our financial position, results of operations or cash flows. Presentation of Comprehensive Income In June 2011, the FASB issued Accounting Standards Update No. 2011-05 (ASU 2011-05), “Comprehensive Income: Presentation of Comprehensive Income,” (ASC Topic 220). ASU 2011-05 eliminates the option to report other comprehensive income and its components in the statement of changes in equity. ASU 2011-05requires that all non-owner changes in stockholders’ equity be presented in either a single continuous statement of comprehensive income or in two separate but consecutive statements. This new guidance was to be applied retrospectively, and was effective for interim and annual periods beginning after December 15, 2011.In December 2011, the FASB issued ASU No. 2011-12 that defers the effective date for amendments to the presentation of reclassifications of items out of accumulated other comprehensive income in ASU 2011-05.The Company adopted ASU 2011-05 in the first quarter of 2012 with no impact on our financial position, results of operations or cash flows. (3)The Transaction: On July 1, 2010, we acquired the defined assets and liabilities of the local exchange business and related landline activities of Verizon Communications Inc. (Verizon) in Arizona, Idaho, Illinois, Indiana, Michigan, Nevada, North Carolina, Ohio, Oregon, South Carolina, Washington, West Virginia and Wisconsin and in portions of California bordering Arizona, Nevada and Oregon (collectively, the Territories), including Internet access and long distance services and broadband video provided to designated customers in the Territories (the Acquired Business).Frontier was considered the acquirer of the Acquired Business for accounting purposes. We have accounted for our acquisition of approximately 4.0 million access lines from Verizon (the Transaction) using the guidance included in Accounting Standards Codification (ASC) Topic 805. We incurred approximately $28.6 million and $20.3 million, and $63.7 million and $33.5 million of integration related costs in connection with the Transaction during the three and six months ended June 30, 2012 and 2011, respectively.Such costs are required to be expensed as incurred and are reflected in “Integration costs” in our consolidated statements of operations. 7 PART I. FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (4)Accounts Receivable: The components of accounts receivable, net are as follows: ($ in thousands) June 30, 2012 December 31, 2011 Retail and Wholesale $ $ Other Less: Allowance for doubtful accounts ) ) Accounts receivable, net $ $ Retail and wholesale accounts receivable and the allowance for doubtful accounts are presented net of a fair value adjustment of $9.8 million at December 31, 2011.No further fair value adjustment was required as of the quarter ended March 31, 2012. We maintain an allowance for estimated bad debts based on our estimate of our ability to collect accounts receivable. Bad debt expense, which is recorded as a reduction to revenue, was $24.1 million and $18.1 million, and $40.7 million and $46.4 million for the three and six months ended June 30, 2012 and 2011, respectively. Amounts for retail and wholesale accounts receivable as of December 31, 2011 have been revised to conform to the current presentation, reflecting a reduction of $31.0 million for customer volume discounts with a right of offset to the customer’s accounts receivable.There was a similar reduction to other current liabilities in the balance sheet. (5)Property, Plant and Equipment: Property, plant and equipment, net is as follows: ($ in thousands) June 30, 2012 December 31, 2011 Property, plant and equipment $ $ Less:Accumulated depreciation ) ) Property, plant and equipment, net $ $ Depreciation expense is principally based on the composite group method.Depreciation expense was $208.5 million and $225.4 million, and $418.9 million and $444.5 million for the three and six months ended June 30, 2012 and 2011, respectively.As a result of an independent study of the estimated remaining useful lives of our plant assets, we adopted new estimated remaining useful lives for certain plant assets as of October 1, 2011. 8 PART I. FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (6)Goodwill and Other Intangibles: The components of goodwill and other intangibles, net are as follows: ($ in thousands) June 30, 2012 December 31, 2011 Goodwill: $ $ Other Intangibles: Customer base $ $ Software licenses Trade name and license Other intangibles Less: Accumulated amortization ) ) Total other intangibles, net $ $ Amortization expense was $98.5 million and $133.6 million, and $245.5 million and $265.8 million for the three and six months ended June 30, 2012 and 2011, respectively. Amortization expense primarily represents the amortization of intangible assets (primarily customer base) that were acquired in the Transaction based on a fair value of $2.5 billion and a useful life of nine years for the residential customer base and 12 years for the business customer base, amortized on an accelerated method.Amortization expense included $10.2 million and $27.4 million for the six months ended June 30, 2012 and 2011, respectively, for amortization associated with certain Frontier legacy properties, which were fully amortized in March 2012. (7)Fair Value of Financial Instruments: The following table summarizes the carrying amounts and estimated fair values for long-term debt at June 30, 2012 and December 31, 2011.For the other financial instruments, representing cash, accounts receivable, long-term debt due within one year, accounts payable and other current liabilities, the carrying amounts approximate fair value due to the relatively short maturities of those instruments.Other equity method investments, for which market values are not readily available, are carried at cost, which approximates fair value. The fair value of our long-term debt is estimated based upon quoted market prices at the reporting date for those financial instruments. June 30, 2012 December 31, 2011 Carrying Carrying ($ in thousands) Amount Fair Value Amount Fair Value Long-term debt 9 PART I. FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (8)Long-Term Debt: The activity in our long-term debt from December 31, 2011 to June 30, 2012 is summarized as follows: Six months ended June 30, 2012 Interest Rate* at December 31, New June 30, June 30, ($ in thousands) Payments Borrowings Rural Utilities Service Loan Contracts $ $ $ - $ 6.15% Senior Unsecured Debt 7.90% Industrial Development Revenue Bonds - - 6.33% TOTAL LONG-TERM DEBT $ 7.90% Less: Debt Discount Less: Current Portion $ $ * Interest rate includes amortization of debt issuance costs and debt premiums or discounts.The interest rates at June 30, 2012 represent a weighted average of multiple issuances. 10 PART I. FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Additional information regarding our Senior Unsecured Debt is as follows: June 30, 2012 December 31, 2011 Principal Interest Principal Interest ($ in thousands) Outstanding Rate Outstanding Rate Senior Notes: Due 1/15/2013 $ 6.250% $ 6.250% Due 5/1/2014 8.250% 8.250% Due 3/15/2015 6.625% 6.625% Due 4/15/2015 7.875% 7.875% Due 10/14/2016 * 3.115% (Variable) 3.175% (Variable) Due 4/15/2017 8.250% 8.250% Due 10/1/2018 8.125% 8.125% Due 3/15/2019 7.125% 7.125% Due 4/15/2020 8.500% 8.500% Due 7/1/2021 9.250% - - Due 4/15/2022 8.750% 8.750% Due 1/15/2027 7.875% 7.875% Due 2/15/2028 6.730% 6.730% Due 10/15/2029 8.400% 8.400% Due 8/15/2031 9.000% 9.000% Debentures: Due 11/1/2025 7.000% 7.000% Due 8/15/2026 6.800% 6.800% Due 10/1/2034 7.680% 7.680% Due 7/1/2035 7.450% 7.450% Due 10/1/2046 7.050% 7.050% Subsidiary Senior Notes due 12/1/2012 8.050% 8.050% Total $ 7.90% $ 7.93% * Represents borrowings under the Credit Agreement with CoBank. 11 PART I. FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS On May 17, 2012, the Company completed a registered offering of $500 million aggregate principal amount of 9.250% senior unsecured notes due 2021, issued at a price of 100% of their principal amount, and commenced a tender offer to purchase the maximum aggregate principal amount of its 8.250% Senior Notes due 2014 (the "2014 Notes") and its 7.875% Senior Notes due 2015 (the "April 2015 Notes" and, together with the 2014 Notes, the "Notes") that it could purchase for up to $500 million in cash.The 2014 Notes had an effective interest cost of 10.855%, reflecting the fact that such notes were issued at a discount in April 2009. On June 1, 2012, the Company accepted for purchase $400 million aggregate principal amount of 2014 Notes tendered for total consideration of $446.0 million.On June 18, 2012, Frontier accepted for purchase $49.5 million aggregate principal amount of April 2015 Notes tendered for total consideration of $54.0 million.Frontier used proceeds from the sale of its previously announced offering of $500.0 million of 9.250% Senior Notes due 2021, plus cash on hand, to purchase the Notes. As a result of the successful tender offer, the amount of 2014 Notes and April 2015 Notes outstanding as of June 30, 2012 were $200.0 million and $450.5 million, respectively. In connection with our tender offer and repurchase of the Notes, the Company recognized a loss of $69.2 million on the early extinguishment of debt during the second quarter of 2012.We also recognized a loss of $1.6 million during the second quarter of 2012 for $58.0 million in open market repurchases of our 6.25% Senior Notes due 2013. The Company has a credit agreement (the Credit Agreement) with CoBank, ACB, as administrative agent, lead arranger and a lender, and the other lenders party thereto for a $575.0 million senior unsecured term loan facility with a final maturity of October 14, 2016.The entire facility was drawn upon execution of the Credit Agreement in October 2011.Repayment of the outstanding principal balance is made in quarterly installments in the amount of $14,375,000, which commenced on March 31, 2012, with the remaining outstanding principal balance to be repaid on the final maturity date. Borrowings under the Credit Agreement bear interest based on the margins over the Base Rate (as defined in the Credit Agreement) or LIBOR, at the election of the Company.Interest rate margins under the facility (ranging from 0.875% to 2.875% for Base Rate borrowings and 1.875% to 3.875% for LIBOR borrowings) are subject to adjustments based on the Total Leverage Ratio of the Company, as such term is defined in the Credit Agreement.The initial pricing on this facility is LIBOR plus 2.875% through September 30, 2012.The maximum permitted leverage ratio is 4.5 times. We have a $750.0 million revolving credit facility.As of June 30, 2012, we had not made any borrowings utilizing this facility.The terms of the credit facility are set forth in the Revolving Credit Agreement, dated as of March 23, 2010, among the Company, the Lenders party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent (the Revolving Credit Agreement). Associated facility fees under the credit facility will vary from time to time depending on the Company’s credit rating (as defined in the Revolving Credit Agreement) and were 0.625% per annum as of June 30, 2012. The credit facility is scheduled to terminate on January 1, 2014. During the term of the credit facility, the Company may borrow, repay and reborrow funds, and may obtain letters of credit, subject to customary borrowing conditions. Loans under the credit facility will bear interest based on the alternate base rate or the adjusted LIBOR rate (each as determined in the Revolving Credit Agreement), at the Company’s election, plus a margin specified in the Revolving Credit Agreement based on the Company’s credit rating. Letters of credit issued under the credit facility will also be subject to fees that vary depending on the Company’s credit rating. The credit facility will be available for general corporate purposes but may not be used to fund dividend payments. We also have a $100.0 million unsecured letter of credit facility.The terms of the letter of credit facility are set forth in a Credit Agreement, dated as of September 8, 2010, among the Company, the Lenders party thereto, and Deutsche Bank AG, New York Branch (the Bank), as Administrative Agent and Issuing Bank (the Letter of Credit Agreement). An initial letter of credit for $190.0 million was issued to the West Virginia Public Service Commission to guarantee certain of our capital investment commitments in West Virginia in connection with the Transaction.The initial commitments under the Letter of Credit Agreement expired on September 20, 2011, with the Bank exercising its option to extend $100.0 million of the commitments to September 20, 2012.The Company is required to pay an annual facility fee on the available commitment, regardless of usage.The covenants binding on the Company under the terms of the Letter of Credit Agreement are substantially similar to those in the Company’s other credit facilities, including limitations on liens, substantial asset sales and mergers, subject to customary exceptions and thresholds. 12 PART I. FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2012, we were in compliance with all of our debt and credit facility financial covenants. Our principal payments for the next five years are as follows as of June 30, 2012: Principal ($ in thousands) Payments 2012 (remaining six months) $ (9)Income Taxes: The following is a reconciliation of the provision for income taxes computed at federal statutory rates to the effective rates: For the three months ended For the six months ended June 30, June 30, Consolidated tax provision at federal statutory rate 35.0% 35.0% 35.0% 35.0% Reversal of tax credits - - State income tax provisions, net of federal income tax benefit All other, net Effective tax rate 34.8% 52.4% 36.7% 45.0% Income taxes for the three and six months ended June 30, 2011 includes the impact of a $10.5 million charge resulting from the enactment on May 25, 2011 of the Michigan Corporate Income Tax which eliminated certain future tax deductions. The amount of our uncertain tax positions whose statute of limitations are expected to expire during the next twelve months and which would affect our effective tax rate is $14 million as of June 30, 2012. 13 PART I. FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (10)Net Income Per Common Share: The reconciliation of the net income per common share calculation is as follows: For the three months ended For the six months ended ($ and shares in thousands, except per share amounts) June 30, June 30, Net income used for basic and diluted earnings per common share: Net income attributable to common shareholders of Frontier $ Less:Dividends paid on unvested restricted stock awards ) Total basic and diluted net income attributable to common shareholders of Frontier $ Basic earnings per common share: Total weighted average shares and unvested restricted stock awards outstanding - basic Less:Weighted average unvested restricted stock awards ) Total weighted average shares outstanding - basic Net income per share attributable to common shareholders of Frontier $ Diluted earnings per common share: Total weighted average shares outstanding - basic Effect of dilutive shares - 10 Effect of dilutive stock units - - Total weighted average shares outstanding - diluted Net income per share attributable to common shareholders of Frontier $ Stock Options For the three and six months ended June 30, 2012 and 2011, options to purchase 557,000 shares (at exercise prices ranging from $8.19 to $14.15) and 577,000 shares (at exercise prices ranging from $9.52 to $14.15), respectively, issuable under employee compensation plans were excluded from the computation of diluted earnings per share (EPS) for those periods because the exercise prices were greater than the average market price of our common stock and, therefore, the effect would be antidilutive.In calculating diluted EPS, we apply the treasury stock method and include future unearned compensation as part of the assumed proceeds. Stock Units At June 30, 2012 and 2011, we had 704,527 and 442,212 stock units, respectively, issued under our Non-Employee Directors’ Deferred Fee Equity Plan (Deferred Fee Plan) and the Non-Employee Directors’ Equity Incentive Plan (Directors’ Equity Plan). (11) Stock Plans: At June 30, 2012, we had five stock-based compensation plans under which grants were made and awards remained outstanding.No further awards may be granted under three of the plans: the 1996 Equity Incentive Plan, the Amended and Restated 2000 Equity Incentive Plan (the 2000 EIP) and the Deferred Fee Plan. At June 30, 2012, there were 12,540,761 shares authorized for grant and 3,281,422 shares available for grant under the 2009 Equity Incentive Plan (the 2009 EIP) and the Directors’ Equity Plan. 14 PART I. FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Performance Shares On February 15, 2012, the Company’s Compensation Committee, in consultation with the other non-management directors of the Company’s Board of Directors and the Committee’s independent executive compensation consultant, adopted the new Frontier Long-Term Incentive Plan (the “LTIP”). LTIP awards will be granted in the form of performance shares.The LTIP is offered under the Company’s 2009 Equity Incentive Plan and participants consist of senior vice presidents and above. The LTIP awards have performance, market and time-vesting conditions. Beginning in 2012, during the first 90 days of a three-year performance period (a “Measurement Period”), a target number of performance shares are awarded to each LTIP participant with respect to the Measurement Period.The performance metrics under the LTIP are (1) annual targets for operating cash flow based on a goal set during the first 90 days of each year in the three-year Measurement Period and (2) an overall performance “modifier” set during the first 90 days of the Measurement Period, based on the Company’s total return to stockholders (i.e., Total Shareholder Return or “TSR”) relative to the Diversified Telecommunications Services Group (GICS Code 501010) for the three-year Measurement Period.LTIP awards will be paid out in the form of common stock shortly following the end of the three-year Measurement Period.Operating cash flow performance will be determined at the end of each year and the annual results will be averaged at the end of the three-year Measurement Period to determine the preliminary number of shares earned under the LTIP award. On February 15, 2012, the Compensation Committee granted 930,020 performance shares under the LTIP for the 2012-2014 Measurement Period and set the operating cash flow performance goal for the first year in that Measurement Period and the TSR modifier for the three-year Measurement Period.Actual amounts earned will be subject to increase or decrease (including forfeiture of the entire award).An executive must maintain a satisfactory performance rating during the Measurement Period and must be employed by the Company at the end of the three-year Measurement Period in order for the award to vest.The Compensation Committee will determine the number of shares earned for the 2012-2014 Measurement Period in February 2015. For the six months ended June 30, 2012, the Company recognized an expense of $0.2 million for the LTIP. Restricted Stock The following summary presents information regarding unvested restricted stock as of June 30, 2012 and changes during the six months then ended with regard to restricted stock under the 2009 EIP: Weighted Average Number of Grant Date Aggregate Shares Fair Value Fair Value Balance at January 1, 2012 $ 8.40 $ Restricted stock granted $ 4.19 $ Restricted stock vested $ 8.99 $ Restricted stock forfeited $ 6.15 Balance at June 30, 2012 $ 6.17 $ For purposes of determining compensation expense, the fair value of each restricted stock grant is estimated based on the average of the high and low market price of a share of our common stock on the date of grant. Total remaining unrecognized compensation cost associated with unvested restricted stock awards at June 30, 2012 was $33.0 million and the weighted average period over which this cost is expected to be recognized is approximately two years. Shares granted during the first six months of 2011 totaled 1,712,000.The total fair value of shares granted and vested during the six months ended June 30, 2011 was approximately $13.8 million and $7.9 million, respectively.The total fair value of unvested restricted stock at June 30, 2011 was $41.0 million. The weighted average grant date fair value of restricted shares granted during the six months ended June 30, 2011 was $9.40. 15 PART I. FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Stock Options The following summary presents information regarding outstanding stock options as of June 30, 2012 and changes during the six months then ended with regard to options under the 2000 EIP and the 2009 EIP: Weighted Weighted Shares Average Average Aggregate Subject to Option Price Remaining Intrinsic Option Per Share Life in Years Value Balance at January 1, 2012 $ $ - Options granted - $ - Options exercised - $ - Options canceled, forfeited or lapsed $ Balance at June 30, 2012 $ $ - Exercisable at June 30, 2012 $ $ - There were no options granted during the first six months of 2011.There were 10,000 options exercised during that period with cash received of $0.1 million.There was no intrinsic value of the stock options outstanding and exercisable at June 30, 2011. (12)Segment Information: We operate in one reportable segment.Frontier provides both regulated and unregulated voice, data and video services to residential, business and wholesale customers and is typically the incumbent provider in its service areas. As permitted by U.S. GAAP, we have utilized the aggregation criteria to combine our operating segments because all of our Frontier properties share similar economic characteristics, in that they provide the same products and services to similar customers using comparable technologies in all of the states in which we operate.The regulatory structure is generally similar.Differences in the regulatory regime of a particular state do not materially impact the economic characteristics or operating results of a particular property. (13)Investment Income: The components of investment income are as follows: For the three months ended June 30, For the six months ended June 30, ($ in thousands) Interest and dividend income $ Investment gain Equity earnings (loss) (2
